             Case 1:20-cv-02555-GHW Document 8 Filed 07/16/20 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 7/16/2020
----------------------------------------------------------------- X
                                                                  :
GUO LI ZHANG, individually and on behalf of all other :
employees similarly situated,                                     :
                                                                  :         1:20-cv-2555-GHW
                                                  Plaintiff,      :
                                                                  :             ORDER
                              -against -                          :
                                                                  :
J R SUSHI 2 INC, YI FENG YANG, KAI TUAN :
WANG,                                                             :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

           Plaintiff’s application for an extension of time to serve the individual defendants is granted.

Plaintiff has until August 16, 2020 to complete service.

           Plaintiff is directed to serve a copy of this order on Defendants and to retain proof of

service.

           The Clerk of Court is directed to terminate the motion pending at Dkt. No. 7.

           SO ORDERED.

Dated: July 16, 2020
                                                                  __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
